Title: Enclosure: Thomas Jefferson’s Account with the National Intelligencer, [ca. 15 September 1813]
From: Gales & Seaton
To: Jefferson, Thomas


            ca. 15 Sept. 1813  
            
              
                
            Thomas Jefferson Esq
                
                Dr
         
              
              
                
            
         
                
                Dolls
              
              
                
            
            For the National Intelligencer, from Oct 31. 1800
            
         
                }
                65.—
              
              
                
            to Oct 31. 1813, @ $5 per ann
            
         
              
      
              
                Cr.
              
      
              
                
                By cash, Oct 31. 1800
         
                $5.
                —
              
      
              
                
                
            By do through J. Barnes
               
            
         
                5.
                —
         
              
      
              
                
                
            By do through Capt Lewis
            
         
                5.
                —
         
              
      
              
                
                By do
                5.
                —
         
              
      
              
                
                
            By do thro J. Barnes
         
                5.
                —
              
      
              
                
                By do
                10.
                —
              
      
              
                
                By do
                5.
                —
         
              
      
              
                
                
                
                
                
            40.—
         
              
              
                
                
                Balance due
                $
                
            25.—
         
              
            
          